

EXHIBIT 10.2


FHLBank San Francisco
2013 EXECUTIVE INCENTIVE PLAN


PLAN PURPOSE
To optimize individual and Bank performance in accomplishing Board-approved
goals and objectives.


PLAN OBJECTIVES
To motivate Bank executives to exceed individual and Bank goals that support the
Bank's mission and strategic plan. To attract and retain outstanding executives
by providing a competitive total compensation program, including an annual
incentive award opportunity.


ELIGIBILITY
Participants are Bank executive officers whose performance has a major impact on
the Bank's success. The 2013 participants are the incumbents in the Bank's
senior officer positions, including:


Executive Vice President
Senior Vice President, Chief Risk Officer and Senior Vice President, Chief
Credit and Collateral Risk Management Officer
Senior Vice Presidents (excluding the Senior Vice President, Director of
Internal Audit - participates in the Audit Executive Incentive Plan)


Participants must be employed by the Bank through December 31, 2013 to be
eligible for an incentive award under the 2013 plan. Participants hired,
promoted, or who have a leave of absence during the plan year are eligible to
participate on a pro-rata basis. Participants hired or promoted on or after
October 1st may be eligible to participate during the current plan year at the
discretion of the Board.


INCENTIVE GOALS AND MEASURES


Incentive Goals
For each participant there are individual goals and Bank goals, which are
weighted for each participant. The individual goals support the Bank-wide goals
(See 2013 Short-Term Incentive Plan Goals and Measures) and objectives.


The three Bank goals for 2013 are:


1.2013 Risk Management Goal: Continue to enhance and advance the Bank's Risk
Management Division.


2.2013 Franchise Enhancement Goal: Position the Bank and the FHLBank System to
remain an integral component of the changing housing and financial services
markets. Continue to meet the Bank's mission objectives within these markets as
they are currently structured, but also influence and adapt to structural
changes in those markets.


3.2013 Community Investment Goal: Support and promote the Bank's Affordable
Housing Program and Community Investment Programs.


Incentive Goal Achievement Measures
The plan rewards levels of goal achievement are as follows:
Achievement Level
Measure Definition
Far Exceeds


The most optimistic achievement level that far exceeds expected performance.


Exceeds


An optimistic achievement level that exceeds expected performance.


Meets


Performance that is expected under the Bank's Plan.


Threshold


Minimum level of performance that must be achieved for awards to be paid.





Actual achievement of Bank goals is subject to adjustment for changes resulting
from changes in financial strategies or policies, any significant change in Bank
membership, as well as other factors determined by the Board. Impacts of OTTI
credit charges are excluded from the Meets achievement level and measurement of
performance for the Adjusted Return on Capital Spread component of the Franchise
Enhancement Goal. Impacts of dividend benchmark variances to plan are excluded
from the measurement of Adjusted Return on Capital Spread performance.

1

--------------------------------------------------------------------------------



AWARD DETERMINATION AND OPPORTUNITY
All plan participant awards will be based on success in achieving individual and
Bank goals, and on overall performance. In the case of the Bank goals, the same
achievement levels apply to all participants. At yearend, accomplishments will
be assessed and a percentage of achievement will be determined for each goal and
any award determination will be at the discretion of the Board.


 
 
 
Award Range (Percentage of 2013 Base Salary)
Percentage of Goal Achievement Scale
Aggregate Goal Achievement
EVP/SVP
0% - 150%
150%
= Far Exceeds
50.0%
 
125%
= Exceeds
48.0%
 
100%
= Meets
40.0%
 
75%
= Threshold
20.0%



For each goal, the percentage of achievement will be multiplied by the
applicable goal weights. Each weighted achievement will then be added to
determine the total weighted achievement. The basis for each participant's award
opportunity is total weighted achievement. Total weighted achievement from
Threshold achievement level (75-99%) is below the Meets achievement level and,
therefore, results in an award less than one granted for achieving the Meets
achievement level. Total weighted achievement below the Threshold achievement
level normally will not result in an incentive award. The Board of Directors has
full discretion to modify any and all goals, achievement levels, and incentive
payments to account for matters not specifically addressed in the plan, subject
to review by the Federal Housing Finance Agency, as required. Incentive
compensation reductions may be made, but are not limited to the following
circumstances: (i) if errors or omissions result in material revisions to the
Bank's financial results, information submitted to a regulatory or a reporting
agency, or information used to determine incentive compensation payouts; (ii) if
information submitted to a regulatory or a reporting agency is untimely; or,
(iii) if the Bank does not make appropriate progress in the timely remediation
of examination, monitoring, or other supervisory findings and matters requiring
attention.


APPROVAL OF INCENTIVE AWARDS
All incentive awards must be approved by the President and the Board of
Directors prior to payment. The Board of Directors has the discretion to approve
any award, including an award for achievement below Threshold. Awards will be
considered by the Board of Directors at the January 2014 Board meeting, or as
soon thereafter as reasonably practicable.


PLAN ADMINISTRATION AND IMPLEMENTATION
The President is responsible for overseeing the administration and
interpretation of the Plan.
_______________________________________________________________________________________________
2013 Executive Officer Goal Weights
 
Executive Vice President
and Senior Vice Presidents
Senior Vice Presidents,
Chief Risk Officer &
Chief Credit and Collateral Risk Management Officer
 
Corporate Goal Weights
Goal Weight (includes individual goals)
Corporate Goal Weights
Goal Weight (includes individual goals)
Individual
N/A
10%
N/A
10.0%
Risk Management
30.0%
27.0%
60.0%
54.0%
Franchise Enhancement
50.0%
45.0%
26.0%
23.4%
Community Investment
20.0%
18.0%
14.0%
12.6%
Total
100.0%
100.0%
100.0%
100.0%



Payments under this plan are subject to approval by the Board of Directors. Any
awards will be distributed as soon as administratively possible following the
effective date of Board approval. All compensation and incentive plans are
subject to review and revision at the Bank's discretion. Such plans are reviewed
regularly to ensure they are competitive and equitable. Executive Officer
compensation and benefit programs are subject to Federal Housing Finance Agency
review and oversight, and payments made under such programs may be subject to
the Agency's approval under applicable laws and regulations in effect from time
to time.







2

--------------------------------------------------------------------------------



2013 Short-Term Incentive Plan Goals and Measures
Goal
Goal Component
Goal Weight
Goal Component Weight
Goal Measures
1) RISK MANAGEMENT
 
30%
 
In the event of a significant deficiency, an operational loss or a noncompliance
event, the Board of Directors will assess the impact and appropriate adjustment
to the Risk Management goal achievement level, if any.




A) Complete Gap Assessment of the Prudential Management and Operations Standards
 
34%
75%:
Completion of the gap assessment before March 31, 2013.
100%:
Prepare a gap assessment for each of the ten standards in the standards.
125%:
Prepare an assessment of the separate provisions relating to the
responsibilities of the Board and Management. Review any documented assurance
work relating to the standards, such as internal audit, quality assurance and
external reviews, and document such review.
150%:
Confirm through internal audit assurance, business unit walkthroughs or other
procedures that compliance activities address the compliance obligations in the
PMOS.
 
 B) Develop an Annual Stress Test as Required by Pending FHFA Regulation
 
33%
75%:
Develop stress testing platform and methodology.
100%:
Business units validate the platform, develop assumptions and complete stress
testing.
125%:
Establish a system of controls, oversight and documentation to ensure the stress
testing process is controlled.
150%:
Present Test report to the Board and develop a roadmap to address implications
relating to capital, risk positions or overall risk management.
 
C) Implement Phase 1 of the Information Security Roadmap Project
 
33%
75%:
Create a security control catalog, identify control objectives and perform a
risk and threat assessment on selected control objectives.
100%:
Implement a security control framework including the creation of a security
control catalog, identify control objectives, perform a risk and threat
assessment, select control procedures, map to control objectives, and define
testing and validation procedures.
125%:
Develop streamlined risk assessment methodology for IS assets and for exceptions
to the control framework.
150%:
Define control requirements for patch management and implement for SOX critical
assets. Evaluate and select a security event management solution.
2) FRANCHISE ENHANCEMENT
 
50%
 
 
 
A) Financial Performance
 
35%
Adjusted Return on Capital Spread
 
75%
100%
125%
150%
 
2.48%
2.73%
2.98%
3.23%
 
Target and measure performance exclude impact of OTTI charges.
 
B) Front Office/Back Office (FOBO) Systems
 
25%
Subject to the Bank's quality assurance processes and requirement:
75%:
Complete impact and scope analysis of Calypso's FHLB Service Pack/Upgrade by
yearend.
100%:
Complete trade Servicing and Verification for the Back Office initiative.
125%:
100% achievement, plus complete back office functionality for Advances, CO
Bonds, and Discount Notes by year-end.
150%:
125% achievement, plus complete back office functionality for Derivatives by
year-end. Complete impact and scope analysis of Prepayments for Structured
Advances by year-end.
 
C) Member Goal
 
20%


Advances and Letters of Credit (LC) Volume
Average Outstanding Daily Balance (in billions)
 
75%
100%
125%
150%
 
[*]
[*]
[*]
[*]
([*])
 
10%


Member Recruitment (# of members)
 
75%
100%
125%
150%
 
[*]
[*]
[*]
[*]
 
10%


Letters of Credit Conversions (# of members)
 
75%
100%
125%
150%
 
5
7
9
11
3) COMMUNITY INVESTMENT
 
20%
 
 
 
A) CIP/ACE/HPA Advances, Letters of Credit & AHEAD (# of members)
 
35%
 
75%
100%
125%
150%
 
27
30
33
36
 
B) New CICA Products ($ Mils)
 
35%
 
75%
100%
125%
150%
 
$550
$575
$600
$625
 
C) Member Participation in Bank Workshops & Technical Assistance (# of members)
 
30%
 
75%
100%
125%
150%
 
59
62
65
72




[*]
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portion.